DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 appears somewhat repetitive of claim 1 features. Claim 2 states, “a coupling part” but it appears this feature already has antecedent basis in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 2, 5-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US PG. Pub. 2013/0063236) in view of A. O. Jansson (US Patent 2928637).

Regarding claim 1 – Shin teaches a portable communication device (figs. 2A-2B & 6-8, 100) comprising: a housing (102 [paragraph 0092] Shin states, “rear case 102”) forming, at least, a rear surface of the portable communication device (100); a battery supporting frame (fig. 7, 370 [paragraph 0131] Shin states, “wall 370 protrudes between the battery 191”) formed in an inside of the portable communication device (100); a battery (191) at least partially accommodated in the battery supporting frame (370); a cable (330 [paragraph 0142] Shin states, “antenna coil 330”; the “antenna coil” is considered a cable) disposed along a first surface (outer surface) of at least one portion of a wall of the battery supporting frame (370); and a cable supporting structure (features shown to the left of the battery supporting frame 370; see annotated figure 7 below) formed adjacent to the at least one portion of the wall such that a portion of the cable (330) is accommodated between a second surface (inner surface of protrusion 320) of the cable supporting structure and the first surface of the at least one portion of the wall (claimed structure shown in figure 8), the cable supporting structure (features shown to the left of the battery supporting frame 370) including; a fixing part (320 [paragraph 0137] Shin states, “protrusion 320”) that comprises the second surface and is substantially parallel to the first surface of the at least one portion of the wall (see annotated figure 7 below), the fixing part (320) further comprising a convex portion (380 [paragraph 0132] Shin states, “separation prevention portion 380”) that protrudes towards the first surface (see 
Shin does not explicitly teach a cable supporting structure formed adjacent to, and separate from, the at least one portion of the wall; the fixing part configured to hold the portion of the cable in a fixed association with the first surface of the at least one portion of the wall.
 	Jansson teaches a cable supporting structure (structure shown in figs. 1 and 4 [title] Jansson states, “Wiring clip”) formed adjacent to, and separate from, the at least one portion of the wall (42 [column 2 line 13] Jansson states, “support 42”); the cable supporting structure (structure shown in figures 1 and 4) including a fixing part (10, 18 & 20), the fixing part (10, 18 & 20) configured to hold the portion of the cable in a fixed association with the first surface of the at least one portion of the wall ([column 1 lines 20-23] Jansson states, “means at one end for engaging a support, means at the other end for retaining the articles to be held against the support and intermediate means for applying holding forces to the retaining means”).


    PNG
    media_image1.png
    441
    618
    media_image1.png
    Greyscale


Regarding claim 2 – Shin in view of Jansson teach the portable communication device of claim 1, wherein the cable supporting structure (Shin; see annotated figure 7a, structure to the left of the battery supporting frame 370) includes a coupling part 

Regarding claim 5 – Shin in view of Jansson teach the portable communication device of claim 1, wherein the at least one portion of the wall (Shin; fig. 7, wall of battery supporting frame 370) has a first height, and the fixing part (see annotated figure 7 above that is considered the “fixing part”) has a second height that is less than the first height (figure 7 shows the wall having a greater height than that of the fixing part).

Regarding claim 6 – Shin in view of Jansson teach the portable communication device of claim 1, wherein the at least one portion of the wall (Shin; fig. 6, wall of battery supporting frame 370) has a first length (see overhead view shown in figure 6), and the fixing part (see annotated figure 7 above that is considered the “fixing part”) has a second length smaller than the first length (figure 6 shows the wall having a much greater length than that of the fixing part that comprises portion 380).

Regarding claim 7 – Shin in view of Jansson teach the portable communication device of claim 1, wherein the at least one portion of the wall (Shin; fig. 7, wall of battery supporting frame 370) has a first width (see width in the horizontal direction), and the fixing part (see annotated figure 7 above that is considered the “fixing part”) has a second width smaller than the first width (figure 7 shows of the width of the fixing part portion 320 being smaller than that of the wall of the battery supporting frame 370).

Regarding claim 8 – Shin in view of Jansson teach the portable communication device of claim 1, wherein an ending portion (Jansson; fig. 4, tip portion of convex portion 20) of the fixing part (10, 18 & 20) is spaced apart, and at least partially bent away, from the at least one portion of the wall (42, claimed structure shown in figure 4).

Regarding claim 9 – Shin in view of Jansson teach the portable communication device of claim 1, further comprising another cable supporting structure (Shin; fig. 6 shows a plurality of cable supporting structures denoted by the protrusion 380) formed along another portion of the wall (see portion of wall in the x-axis and the y-axis) such that another portion of the cable (330) is accommodated between the other cable supporting structure and the other portion of the wall (figures 6-7 show the claimed structure).

Regarding claim 10 – Shin in view of Jansson teach the portable communication device of claim 1, wherein the battery supporting frame (Shin; figs. 6 & 8, 370) is formed as part of the housing (102; claimed structure shown in figure 6).

Regarding claim 14 – Shin in view of Jansson teach the portable communication    device of claim 1, wherein the cable (Shin; fig. 6-7, 330) is further disposed along at least a portion of a second wall (figure 6 shows a square battery supporting frame 370 that has a second wall) of the battery supporting frame (370), the second wall being substantially perpendicular to the wall of the battery supporting frame (claimed structure .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Jansson as applied to claim 1 above, and further in view of Mitchell et al. (US Patent 5949020).

Regarding claim 3 – Shin in view of Jansson teach the portable communication device of claim 2, but fails to teach wherein the substrate forms at least part of a printed circuit board to which the cable is connected. 
 	Mitchell teaches wherein the substrate (figs. 1-4, 208 [column 5 lines 55-56] Mitchell states, “printed wiring board 208”) forms at least part of a printed circuit board to which the cable (202 [column 5 line 67] Mitchell states, “cable 202”) is connected (claimed structure shown in figures 3-4). 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the portable communication device having a cable supporting structure coupled to a substrate as taught by Shin in view of Jansson with the substrate being a printed circuit board as taught by Mitchell because a PCB will allow for increased wiring density and the cable interconnecting components that are present on the PCB substrate.

s 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Jansson as applied to claim 1 above, and further in view of Hobson et al. (US PG. Pub. 2011/0133998).

Regarding claim 4 – Shin in view of Jansson teach the portable communication device of claim 1, but fails to teach wherein the cable supporting structure includes a metal.
 	Hobson teaches a portable communication device (figs. 1, 17 & 20-21, 10 [paragraph 0063] Hobson states, “Device 10 may be any suitable portable or handheld electronic device”) having a cable supporting structure (226 [paragraph 0156] Hobson states, “Ferrules 226 (or other suitable conductive fasteners) wherein the cable supporting structure includes a metal ([paragraph 0018] Hobson states, “A J-clip or other suitable conductive member may be used to structurally and electrically connect the metal ferrules to a metal frame”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the portable communication device having a cable supporting structure as taught by Shin in view of Jansson with cable supporting structure being made of a metal material as taught by Hobson because metal is known to be resilient and its rigidity will prevent deforming and unintentional cable disengagement from the cable supporting structure.

Regarding claim 15 – Shin in view of Jansson teach the portable communication    device of claim 1, but fail to teach wherein the portable communication device further 
 	Hobson teaches a portable communication device (figs. 1, 17, 20-21 and 31, 10 [paragraph 0063] Hobson states, “Device 10 may be any suitable portable or handheld electronic device”) wherein the portable communication device (10) further comprising: a second cable (fig. 31, 56B [paragraph 0086] Hobson states, “transmission lines 56A and 56B”) disposed adjacent to the cable (56A) along the first surface of the at least one portion of the wall (vertical wall of battery supporting frame 384) of the battery supporting frame (384).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the portable communication device having a cable supporting structure with a cable therein as taught by Shin in view of Jansson with a second cable within the cable supporting structure along the first surface of the at least one portion of the wall as taught by Hobson because multiple cables will allow signal, power and ground to each be routed throughout the portable communication device. Additional cables allows for additional functionality.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847